DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 2/1/2022 in response to Office Action (non-final rejection) mailed 10/1/2021.
Claims 1-20 were previously pending. With Applicant’s filing of 2/1/2022 Claims 1, 6-9, and 17 are amended, and Claims 2-5, 10-15, and 18-20 are as previously presented. Presently Claims 1-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 6 was previously objected to for minor informality. In light of Applicant’s amendment, this objection is withdrawn.
Regarding Claims 7 and 8 the Applicant was previously advised of the potential for double patenting objection. In light of Applicant’s amendment, the double patenting advisement is withdrawn.
Claims 17-20 were previously rejected under 35 USC 112(a) as failing to comply with the written description requirement. In light of Applicant’s amendment, these rejections are withdrawn.
Claims 1-5, 7-12, and 17-20 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitation for at least one adjustable threaded force element coupled to the cam and capable of receiving an adjustable biasing force, wherein 
Independent Claim 6 is allowable because the recited limitation for at least one adjustable threaded force element coupled to the cam and capable of receiving an adjustable biasing force, wherein the adjustable biasing force applied through the hob arm causes movement of the second hob relative to the first hob, and wherein the movement of the second hob adjusts the force applied to the filament in the filament feed channel by the first and second hobs, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 7-8 are allowable as depending from an allowable base claim.
Independent Claim 9 is allowable because the recited limitation for a first and second plurality of teeth, offset in relation to one another and extending outwardly around a circumference of the first hob to engage the filament in the filament feed channel, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 10-12 are allowable as depending from an allowable base claim.
Independent Claim 13 is allowable because the recited limitation for a first and second plurality of teeth, having an adjustable shim therebetween, offset in relation to one another, and extending outwardly around a circumference of the first hob to engage the filament in the filament feed channel, wherein adjustment of the adjustable shim varies a grip force of the filament to the first hob, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 14-16 are allowable as depending from and allowable base claim. 
Independent Claim 17 is allowable because the recited limitation for a first and second plurality of teeth extending outwardly around a circumference of the first hob to engage the filament in the filament feed channel; a concave recess running parallel to a circumference of each respective one of the first and second hobs, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 18-20 are allowable as depending from an allowable base claim.
A close prior art reference of record Koop et al. disclose a system that is an apparatus for printing 3D parts using a layer-based, additive manufacturing technique involving fused deposition of materials, the apparatus comprising a platen on which a 3D part is printed and which is support by a platen gantry which can translate in the Z-direction under power of a z-axis motor, a head carriage configured to carry a print head and is support by a head gantry and can translate along an x-y plane under power of x-y motors. A nozzle having an elongated body having first and second opposing longitudinal ends and an interior chamber extending between the first and second longitudinal ends is depicted in Fig. 5. In operation, the filament is fed into the first end of the nozzle, into the chamber, heated in at least a portion of the chamber, and extruded from the second end of the nozzle, first and second hobs proximate to the first end of the nozzle, such that at least a portion of the nozzle is between portions of the first and second hobs, forming a filament feed channel there between, that is substantially aligned to the interior chamber of the nozzle, to feed the filament into the first end of the nozzle. Koop et al. further disclose a first plurality of teeth peripherally extending from the first hob to engage the filament in the filament feed channel. Koop et al. do not disclose a hob arm with a cam coupled to the hob arm or the capability of applying an adjustable biasing force through the hob arm to cause movement of the second hob relative to the first hob. Koop et al. do not disclose the claim limitations recited above.
A close prior art reference of record LaBossiere et al. disclose a deposition modeling system incorporating a drive mechanism to feed a strand of filament to create a 3D model, the apparatus comprising an extrusion apparatus for building on a platform, the extrusion apparatus further comprising a printhead capable of moving in X and Y directions with respect to the platform which itself is capable of moving in a vertical Z direction, and a solid filament is supplied to the printhead and is melted by heating in a liquefier carried by the printhead and the melted material is extruded through a nozzle of the liquefier onto the platform. The drive mechanism includes a precision servo motor, a fixed block, and a pivot block rotatably connected to the fixed block, and the fixed block includes a drive roller mounted on a drive axle, and the pivot block includes an idler roller. The outer surface of the drive roller may include a recess within which is a first plurality of teeth that contacts the filament for advancement in the desired direction. The outer surfaces of the drive roller and the idler roller form a nip to contact and compress or pinch against the filament to advance or drive the filament. The distance between the drive roller and the idler LaBossiere et al. do not disclose a hob arm with a cam coupled to the hob arm or the capability of applying an adjustable biasing force through the hob arm to cause movement of the second hob relative to the first hob. LaBossiere et al. do not disclose the claim limitations recited above.
A close prior art reference of record Schroeder et al. disclose an additive manufacturing system including a filament drive for an extruder, the apparatus comprising a motor, first and second drive shafts, and first and second hobs which have toothed concave outer peripheries configured to engage the filament. A biasing system is provided to bias the second hob towards the first hob and includes a pair of pins threaded at their distal ends, the pins carrying springs to bias the second hob towards the first hob. An abutment block operably floats on the pins and is used to adjust the biasing force provided and includes a cam arrangement that includes a cam member that cooperates with a cam surface of the abutment block. The cam member is carried on an end of the first drive shaft for rotation but could otherwise operably rotatably be mounted to a frame, and rotation of the cam such that different portions are in contact with the cam surface will adjust the amount of compression in the springs and the biasing force applied by the biasing system. Schroeder et al. do not disclose a hob arm with a cam coupled to the hob arm or the capability of applying an adjustable biasing force through the hob arm to cause movement of the second hob relative to the first hob. Schroeder et al. do not disclose the claim limitations recited above. 
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743